DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CA on 03/09/2018. It is noted, however, that applicant has not filed a certified copy of the 2997886 application as required by 37 CFR 1.55.
 .Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 20 recites the limitation “water is resident in built in water reservoir at a pre-set dispensing temperature”. It is noted that claim 1, lines 14-15 previously recite “a pre-set dispensing temperature”, i.e. “resident in the built-in water reservoir at a pre-set dispensing temperature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US 8,056,358).
	Regarding claim 1, Shelton discloses  a removable reservoir water dispensing system, comprising: a water dispenser body 11; a built-in water reservoir 20 housed in the water dispenser body 11 (see figs. 1 and 3), the built-in water reservoir 20 having a bottom 23 and sidewalls 22 (see fig. 3); a coupling 16 for connecting a removable water reservoir 18 to the built-in reservoir 22 (see fig. 3), such that water is supplied by the removable water reservoir 18 through a water supply inlet 19 to the built-in reservoir 20 (see fig. 3); coils 28 which provide heating or cooling encircling the sidewalls 22 of the built-in water reservoir 20 (see fig. 3); and a drainage pipe 35 through which water is drained from the built-in reservoir 20 extending through the bottom of the built-in reservoir 20 (see fig. 3), the drainage pipe 35 having a first end and a second end (see fig. 3), the second end being connected to a dispensing faucet 26 on the water dispenser body (see fig. 3), the first end of the drainage pipe 35 extending vertically into the built-in water reservoir 20 for at least one third of a height of the built-in water reservoir 20 (see marked-up fig. 3), such that water in the built-in water reservoir 20 positioned below the first end of the drainage pipe 35 is unable to pass through the drainage pipe 35 to the dispensing faucet 26 and is always resident in the built-in water reservoir 20 at a pre-set dispensing temperature (the pre-set dispensing temperature being ambient temperature in a region not in close proximity to the coils 28, and cool temperature in a region proximate coils 28; see fig. 3 and col. 19, lines 15-21); and the water supply inlet 19 from the removable water reservoir 18 terminates in proximity (nearness) with the bottom of the built-in water reservoir 20. With respect to the limitation “in proximity”, it is noted that the term “proximity” is relative, the inlet of the water supply of Shelton may be considered in proximity or nearness to the bottom of the reservoir 20, i.e. being more proximate to the bottom of the reservoir 20 than surface 25, or the first end of drain pipe 35 (see marked-up fig. 3). 
With respect to the functional language of “such that water newly received from the removable reservoir is forced to migrate up from the bottom of the built-in water reservoir before reaching the first end of the drainage pipe”, it is noted that the Shelton inlet of the water supply “terminates in proximity” with the bottom, in as much as applicants claimed inlet, where newly received water from the reservoir 18 is capable of being forced to migrate up from a bottom region of the reservoir 20, below the first end of the drain pipe 35, before reaching the first end of the drainage pipe 35 (see marked-up fig. 3).
With respect to the limitation “wherein the water is resident in built-in water reservoir at a pre-set dispensing temperature”, it is noted that Shelton discloses wherein water is resident in the built-in water reservoir 20 at a pre-set dispensing temperature (the pre-set dispensing temperature being ambient temperature in a region not in close proximity to the coils 28, and cool temperature in a region proximate coils 28; see fig. 3 and col. 19, lines 15-21).


    PNG
    media_image1.png
    711
    811
    media_image1.png
    Greyscale

Marked-up Fig. 3
	Regarding claim 2, Shelton discloses wherein the first end of the drainage pipe 35 extends vertically into the built-in water reservoir 20 for at least one half of the height of the built-in water reservoir 20 (see fig. 3). 
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Shelton fails to disclose “wherein the water is resident in built-in reservoir at a pre-set dispensing temperature”, it is noted that Shelton discloses wherein water is resident in the built-in water reservoir 20 at a pre-set dispensing temperature (the pre-set dispensing temperature being ambient temperature in a region not in close proximity to the coils 28, and cool temperature in a region proximate coils 28; see fig. 3 and col. 19, lines 15-21).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754